Case 7:20-mj-00001 Document 1 Filed on 01/02/20 in. TXSD Page. 1 of 2

 

 

 

 

AQHItRHS tates) DisiridstdDGumiplaint
Ps UNITED STATES DISTRICT COURT
JAN 6 e 2020
for the
David J. Bradley, Clerk ' Southern District of Texas
_ United States of America ‘) (
v. )
Minerva SOTO )  CaseNo. M- 20-?oo1-
COB: USA )
YOB: 1971 )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 31, 2019 in the county of Hidalgo inthe.
Southern District of Texas , the defendant(s) violated:
Code Séction Offense Description
18 USC 554 , Did.knowingly and unlawfully export or attempt to export from the United

States, any merchandise, article, or object, to wit: 50 rounds of 9mm
ammunition, contrary to any law or regulation of the United States, in that the
Defendant had not obtained a license or written authorization for such export,
in violation of Title 22, United States Code, Section 2778, all in violation of
Title 18, United States Code, Section 554.

This criminal complaint is based on these facts:

See ATTACHMENT "A"

of Continued on the attached sheet.

 

 

 

. or .
Aepvoved by BUSA C.DIP 1AZZA tblgo  —<——Complairignt's signature
Ay Parga William A. Hartley, HSI Special Agent
oo, . Printed name and title

Sworn to before me and signed in my presence.

Date. SA/Y/Io © T0264. , ee Z (ba

Judge's signature

City and state: ' McAllen, Texas: . Juan Alanis, U.S. Magistrate Judge

Printed name and title

 
Case 7:20-mj-00001 Document 1 Filed on 01/02/20 in TXSD Page 2 of 2

ATTACHMENT “A”.

On December 31, 2019, at-approximately 2:41 p.m., the subject later identified as Minerva

SOTO (heréinafter referred to as “SOTO”) was encountered and selected for an outbound -
inspection while traveling from the United States towards Mexico-at the Hidalgo, Texas Port of .
Entry. SOTO was driving a white Jeep Wrangler bearing Texas License Plates KJM4292. A
Customs and Border Protection Officer (CBPO) asked SOTO if she had any currency in excess
of $10,000.00 United States Dollars (USD), weapons or ammunition, at which time SOTO stated
she did not.

While inspecting the trunk area of the white Jeep Wrangler, a CBPO discovered an Academy -
Sports & Outdoors store shopping bag with beef jerky inside. The CBPO proceeded to ask
SOTO if she had purchased anything else besides beef jerky at the Academy Sports & Outdoors
store, at which tinie SOTO stated that the beef jerky was all she had purchased. The CBPO then
"asked to see the receipt from SOTO. While SOTO proceeded to locate the receipt in her purse,
SOTO then stated, “Let me be honest.with you, I did purchase a box of bullets.” The CBPO then
asked to see the ammunition from SOTO, at which time she proceeded to pull out a box of 50
rounds of Monarch 9mm Luger ammunition from her purse.

_ During the interview, under rights advisement and waiver, SOTO stated that she travels to —
Mexico regularly. SOTO admitted to purchasing the ammunition at an Academy Sports &
Outdoors store earlier in the day. SOTO stated that she knew it was illegal to bring this .
ammunition into Mexico. SOTO stated that she did not know she needed a license to export this.
ammunition from the United States. SOTO stated that she did not have a license to export this
ammunition from the United States but stated ofice again that she knew it was illegal to bring this
ammunition into Mexico.

SOTO stated that she did 1 not declare this ammunition to CBP personnel at first, because she
knew that she would be in trouble. SOTO stated that she was going to be bringing this
ammunition to family members at a ranch in Mexico for New Year’s Eve to be used for
celebratory guntire and related celebrations.
